
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 46
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 30, 2009
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To provide for payment of an administrative
		  fee to public housing agencies to cover the costs of administering family
		  self-sufficiency programs in connection with the housing choice voucher program
		  of the Department of Housing and Urban Development. 
	
	
		1.SHORT TITLEThis Act may be cited as the
			 Family Self-Sufficiency Act of
			 2009.
		2.ADMINISTRATIVE
			 FEES FOR FAMILY SELF-SUFFICIENCY PROGRAM COSTSSubsection (h) of section 23 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437u(h)) is amended by striking
			 paragraph (1) and inserting the following new paragraph:
			
				(1)Section 8
				Fees
					(A)In
				generalThe Secretary shall
				establish a fee under section 8(q) for the costs incurred in administering the
				self-sufficiency program under this section to assist families receiving
				voucher assistance through section 8(o).
					(B)Eligibility for
				feeThe fee shall provide
				funding for family self-sufficiency coordinators as follows:
						(i)Base
				feeA public housing agency
				serving 25 or more participants in the family self-sufficiency program under
				this section shall receive a fee equal to the costs of employing one full-time
				family self-sufficiency coordinator. An agency serving fewer than 25 such
				participants shall receive a prorated fee.
						(ii)Additional
				feeAn agency that meets
				minimum performance standards shall receive an additional fee sufficient to
				cover the costs of employing a second family self-sufficiency coordinator if
				the agency has 75 or more participating families, and a third such coordinator
				if it has 125 or more participating families.
						(iii)Previously
				funded agenciesAn agency
				that received funding from the Department of Housing and Urban Development for
				more than three such coordinators in any of fiscal years 1999 through 2008
				shall receive funding for the highest number of coordinators funded in a single
				fiscal year during that period, provided they meet applicable size and
				performance standards.
						(iv)Initial
				yearFor the first year in
				which a public housing agency exercises its right to develop an family
				self-sufficiency program for its residents, it shall be entitled to funding to
				cover the costs of up to one family self-sufficiency coordinator, based on the
				size specified in its action plan for such program.
						(v)State and
				regional agenciesFor
				purposes of calculating the family self-sufficiency portion of the
				administrative fee under this subparagraph, each administratively distinct part
				of a State or regional public housing agency shall be treated as a separate
				agency.
						(vi)Determination
				of number of coordinatorsIn
				determining whether a public housing agency meets a specific threshold for
				funding pursuant to this paragraph, the number of participants being served by
				the agency in its family self-sufficiency program shall be considered to be the
				average number of families enrolled in such agency's program during the course
				of the most recent fiscal year for which the Department of Housing and Urban
				Development has data.
						(C)ProrationIf insufficient funds are available in any
				fiscal year to fund all of the coordinators authorized under this section, the
				first priority shall be given to funding one coordinator at each agency with an
				existing family self-sufficiency program. The remaining funds shall be prorated
				based on the number of remaining coordinators to which each agency is entitled
				under this subparagraph.
					(D)RecaptureAny fees allocated under this subparagraph
				by the Secretary in a fiscal year that have not been spent by the end of the
				subsequent fiscal year shall be recaptured by the Secretary and shall be
				available for providing additional fees pursuant to subparagraph (B)(ii).
					(E)Performance
				standardsWithin six months
				after the date of the enactment of this paragraph, the Secretary shall publish
				a proposed rule specifying the performance standards applicable to funding
				under clauses (ii) and (iii) of subparagraph (B). Such standards shall include
				requirements applicable to the leveraging of in-kind services and other
				resources to support the goals of the family self-sufficiency program.
					(F)Data
				collectionPublic housing
				agencies receiving funding under this paragraph shall collect and report to the
				Secretary, in such manner as the Secretary shall require, information on the
				performance of their family self-sufficiency programs.
					(G)EvaluationThe Secretary shall conduct a formal and
				scientific evaluation of the effectiveness of well-run family self-sufficiency
				programs, using random assignment of participants to the extent practicable.
				Not later than the expiration of the 4-year period beginning upon the enactment
				of this paragraph, the Secretary shall submit an interim evaluation report to
				the Congress. Not later than the expiration of the 8-year period beginning upon
				such enactment, the Secretary shall submit a final evaluation report to the
				Congress. There is authorized to be appropriated $10,000,000 to carry out the
				evaluation under this subparagraph.
					(H)Incentives for
				innovation and high performanceThe Secretary may reserve up to 10 percent
				of the amounts made available for administrative fees under this paragraph to
				provide support to or reward family self-sufficiency programs that are
				particularly innovative or highly successful in achieving the goals of the
				program.
					.
		
	
		
			Passed the House of
			 Representatives April 29, 2009.
			Lorraine C. Miller,
			Clerk
		
	
